United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-1804
                                  ___________

Richard Russell,                         *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         *
Men's Wearhouse, Inc., a Texas           *
Corporation; Bruce Hampton,              * Appeal from the United States
individually and in his capacity as      * District Court for the District
Senior Vice President; Ted Beile, in     * of Minnesota.
his capacity as Vice President; Bill     *
Ballard, individually and in his         *        [PUBLISHED]
capacity as Senior Regional Manager; *
Harold "Skip"Yachik, individually and *
in his capacity as District Manager;     *
Tom Kilwein, individually and in his     *
capacity as Manager, Paul Mollenkopf, *
individually and in his capacity as      *
Manager, Julie Stanke, individually and *
in her capacity as Assistant Manager, *
                                         *
             Appellees.
                                    ___________

                            Submitted: November 18, 1998

                                 Filed: March 22, 1999
                                  ___________

Before BEAM, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________
PER CURIAM.

       Richard Russell appeals a grant of summary judgment against him in his action
for discrimination in employment under Title VII of the Civil Rights Act, 42 U.S.C.
§ 2000e and the Minnesota Human Rights Act, Minn. Stat. § 363.01.

       Russell, an African-American, was employed as a salesperson and later as an
assistant manager at the Men's Wearhouse, a men's clothing store (Wearhouse). He
asserts that he was denied promotions and was constructively discharged because of
his race and was also retaliated against for filing claims with the Minnesota Human
Rights Commission. The district court found that Russell had failed to present
evidence that the Wearhouse's articulated reasons for failure to promote and ultimate
demotion were pretexts for unlawful discrimination.

      In reviewing a decision to grant summary judgment, we apply the same strict
standard as the district court; our review is de novo. See O'Bryan v. KTIV
Television, 64 F.3d 1188, 1190 (8th Cir. 1995). We view the evidence in the light
most favorable to the nonmoving party and give that party the benefit of all
reasonable inferences. See id. Summary judgment is appropriate only if there is no
genuine issue of material fact and the moving party is entitled to judgment as a matter
of law. See id.; Fed. R. Civ. P. 56(c).

       Because Russell's discrimination claim is based on inferences to be drawn from
circumstantial evidence, we apply the familiar burden-shifting analysis set forth in
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Under this analysis,
the plaintiff must first establish a prima facie case of discrimination, which has the
effect of creating a legal presumption of unlawful discrimination. See id. The
burden of production then shifts to the employer to articulate a legitimate,
non-discriminatory reason for the adverse employment action. See id. If the
employer meets this burden, the presumption created by the prima facie case is


                                         -2-
rebutted and drops from the case. See St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502,
510-11 (1993). The burden of production then shifts back to the plaintiff to show that
the proffered reason was a pretext for unlawful discrimination. See id. This last step
requires a two-part showing—the plaintiff must show: (1) that the employer's
proffered reason is pretextual; and (2) that intentional discrimination is the real
reason. See id. at 515; see also Ryther v. KARE 11, 108 F.3d 832, 838 (8th Cir.) (en
banc), cert. denied, 117 S. Ct. 2510 (1997).

       On careful consideration of the evidence presented in opposition to the motion
for summary judgment, we agree with the district court that Russell has failed to offer
sufficient evidence to allow a reasonable juror to conclude that Russell's race was a
motivating factor in the decisions by the Wearhouse to deny him promotions and
ultimately to demote him. The Wearhouse presented evidence that Russell was
passed over for several promotions for valid business reasons, was eventually
promoted to assistant manager, but was later demoted, again for valid business
reasons. Russell has not presented evidence showing that these reasons were
pretextual or that the true reason was intentional discrimination. The record also
shows that Russell, although a good salesman, had interpersonal difficulties with co-
workers and management. We have considered Russell's other arguments and find
them to be without merit.

      Accordingly, we affirm for the reasons stated in the district court's opinion.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                         -3-